Citation Nr: 0813542	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1950 to July 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Columbia, South Carolina, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing has been associated with the claims file.  

This case has been advanced on the docket.  

The issue of entitlement to service connection for PTSD is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence presented since the May 2003 rating decision is 
relevant and probative of the issue regarding entitlement to 
service connection for PTSD.  


CONCLUSION OF LAW

New and material evidence has been presented since the May 
2003 rating decision, which denied reopening the claim of 
entitlement to service connection for PTSD, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Service connection for PTSD was denied in May 2003.  The 
appellant was informed of the determination and of his right 
to appeal.  In the absence of a notice of disagreement, the 
decision became final.  At the time of the prior denial, the 
agency of original jurisdiction (AOJ) determined that there 
was no diagnosis of PTSD, no competent evidence linking any 
symptoms to service, and insufficient evidence to attempt 
corroboration of claimed in-service stressors.  

Since that determination, the appellant has applied to reopen 
his claim.  In support of the application, additional 
relevant and probative evidence has been submitted.  The 
evidence added to the claims file includes VA and private 
records showing diagnoses of PTSD related to claimed in-
service stressors.  The Board notes that a February 2006 
private psychological examination report relating PTSD to 
service notes that some of the claimed in-service stressors 
were associated with combat exposure during service in Korea.  
The June 2006 VA examination appears to relate PTSD to the 
appellant having come under guerilla attack during service.  

Based upon a review of the record, the Board finds that the 
additional evidence is relative and probative in regard to 
the issue of entitlement to service connection for PTSD, and 
is both new and material.  Accordingly, the claim is 
reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  


REMAND

Initially, the Board notes that the May 2006 statement of the 
case cites, in part, the incorrect standard regarding 
diagnosis of PTSD.  The regulatory standard of "clear 
diagnosis" was the standard in effect prior to March 7, 1997.  
See 38 C.F.R. § 3.304(f) (1996).  The appellant filed his 
claim 2005.  The current regulation requires that a diagnosis 
of PTSD conform to the criteria of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV).  

In addition, at the hearing before the undersigned Veterans 
Law Judge, the appellant testified that in the latter part of 
July 1953, during service in Korea, the air base on which he 
was stationed came under enemy attack, to include rocket and 
mortar attack, for approximately six hours.  Transcript 5-7 
(2008).  In addition, he stated 
that the base came under attack in late August 1953.  Id. at 
8.  The AOJ has not attempted to verify these claimed in-
service stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), in an attempt to corroborate the 
appellant's claimed in-service stressors 
of having come under enemy attack in the 
latter part of July 1953, and in August 
1953, while on base during service in 
Korea.  The AOJ should request 
corroboration through available sources, 
to include any extracts from Operational 
Reports-Lessons Learned (OR-LLs).  Copies 
of the appellant's service personnel 
records reflecting his units of 
assignment, to include copies of his DD 
Form 214 and Form 215, should accompany 
all requests.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


